Citation Nr: 1534635	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant is unrepresented 

Veteran represented by:  Oklahoma Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to April 1976.  The appellant is the Veteran's former spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 Special Apportionment Decision by the RO in Muskogee, Oklahoma that denied an apportionment of the Veteran's compensation benefits.

The appellant provided testimony at a personal hearing before a decision review officer of the RO in July 2013.  A transcript of this hearing is of record.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

Additional evidence has been associated with the electronic claims files since the statement of the case.  As this evidence pertains to other claims of the Veteran, and is not relevant to the appellant's claim on appeal, remand for initial RO review of such evidence is not required.  


FINDINGS OF FACT

1.  The appellant was legally married to the Veteran in May 1974.

2.  The appellant and the Veteran were divorced in August 1991.
3.  The appellant filed a claim of entitlement to apportionment of the Veteran's VA benefits in September 2012.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits are not met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50(a), 3.450, 3.451 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102, and 20.713.  Not all of the applicable contested claims procedures were followed in this case, however.  Although VA provided the appellant with all required notice, and she provided testimony at an RO hearing in July 2013, the Veteran did not receive all required notice.  
Specifically, there is no indication that the statement of the case or the content of the appellant's substantive appeal were furnished to the Veteran, in accordance with the provisions of 38 C.F.R. §§ 19.101, 19.102.  Also, there is no indication he was notified of the hearing that was held with the appellant in July 2013.  See 38 C.F.R. § 20.713.  However, the Veteran did receive notice of the initial May 2013 denial of the appellant's claim for an apportionment of his VA compensation benefits.  The RO also provided notice to the Veteran and his then-representative by a June 2013 letter that the appellant had appealed the denial.  The Veteran did not respond.  As the instant Board decision also denies the appellant's claim, and the result is entirely favorable to the Veteran, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of this claim.

Based on the foregoing, the Board finds that, in the circumstances of this case, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

Analysis

The appellant contends that an apportionment of the Veteran's compensation benefits should be awarded to her on the basis that she is the Veteran's spouse.

All or part of a Veteran's benefits may be divided among the Veteran and his or her spouse, child(ren) or dependent parents when certain conditions are met.  38 U.S.C. § 5307 (West 2014).  A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  VA regulations provide for two types of apportionments:  "general" and "special.  38 C.F.R. §§ 3.450, 3.451.  

The term "spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2015).

The record reflects that the appellant and the Veteran were married in May 1974, and divorced in August 1991.  

In a VA Form 21-527 (Income-Net Worth and Employment Statement) received in June 1997, the Veteran said that he was divorced.  In January 2003, he said he was divorced from the appellant in 1991.  In March 2003, he said he was divorced from the appellant in August 1991.

In September 2012, VA received the appellant's Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits.  She asserted, incorrectly, that the Veteran had died.  She said the date of his death was unknown.  She said that she and the Veteran were married in May 1974, and divorced in August 1991.  In response to the question of whether, at the time of her marriage to the Veteran, she was aware of any reason that the marriage might not be legally valid, she checked the box for "Yes" and wrote "incompatibility - papers were not legally signed by both parties."

About a week later, the appellant filed a claim for an apportionment of the Veteran's VA disability compensation benefits.  She asserted that she was entitled to an apportionment because of his abusive behavior toward her.

In a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) received in October 2012, the appellant said that she was the Veteran's "Friend-ex-spouse."

In correspondence received in December 2012 and February 2013, the appellant said that the Veteran was her "ex-husband."

A May 2013 report of contact reflects that a VA employee spoke with a clerk at the county district court who said that the appellant and the Veteran were divorced in May 1991.

At a July 2013 RO hearing, the appellant contended that she was entitled to an apportionment because after all these years, the Veteran has not remarried.  She also reiterated that he was abusive to her.  She testified that she did file for a divorce from him, but contended that the divorce decree was not valid because neither she nor the Veteran signed it.  She also said the judge granted the decree.  She testified that she never remarried the Veteran, and that things are better because she does not have any relationship with him.

In October 2013, the appellant called the RO and informed a VA representative that her divorce took place in August 1991.

In October 2013, the appellant submitted a copy of her August 1991 divorce decree from the Veteran.  This document reflects that her name was restored to her maiden name, and records on file reflect that she uses this last name.  The photocopy of the divorce decree submitted by the appellant is certified by the clerk of court and signed by a judge of the district court, and reflects that she and the Veteran were divorced in August 1991.  It appears that her signature was removed from the third page of this document with correction fluid.

In subsequent correspondence, the appellant reiterated her contention that her divorce was not valid because neither she nor the Veteran signed the decree.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought. If the appellant is not established as a proper claimant, the claim can proceed no further.  

After a review of all of the evidence of record, the Board finds that the evidence, including the appellant's and the Veteran's own statements, clearly shows the appellant and the Veteran were divorced from each other in August 1991, and did not remarry each other.  At the time the appellant filed the claim for apportionment, she was not married to the Veteran, and she is not the Veteran's spouse.  Therefore, she is not eligible for an apportionment of his VA compensation benefits.  38 U.S.C.A. §101(31); 38 C.F.R. §§ 3.1(j), 3.50(a); see also Marrero v. Gober, 14 Vet. App. 80 (2000) (A Veteran's former spouse is not eligible for apportionment of the Veteran's VA benefits.)

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for an apportionment of the Veteran's disability compensation benefits and the appellant's claim must be denied.  

ORDER

The appellant's claim of entitlement to an apportionment of the Veteran's VA compensation benefits is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


